Citation Nr: 0943609	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-38 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.  He died in October 2004.  The appellant 
is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.


FINDINGS OF FACT

1.  The Veteran died in October 2004, the death certificate 
lists the cause of his death as cardiac arrest due to 
dissection of ascending aorta.  Coagulopathy was listed as a 
significant condition that contributed to the Veteran's 
death, but did not result in the underlying cause of his 
death. 

2.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.  


CONCLUSION OF LAW

A service-connected disease or disability, or one which could 
be presumed to have been incurred in service, was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See id.

The Veteran passed away in October 2004.  His death 
certificate lists the cause of his death as cardiac arrest 
due to dissection of ascending aorta.  Coagulopathy was 
listed as a significant condition that contributed to the 
Veteran's death, but did not result in the underlying cause 
of his death.  The appellant believes that the Veteran's 
death was caused by stress that stemmed from his service in 
Vietnam and which caused such problems as hypertension and 
varicose veins through the years.

The Veteran served as a clerk in an Infantry company (whose 
duties included identifying bodies and writing next-of-kin 
letters) in the Republic of Vietnam during the Vietnam War and 
based on his experiences there he was diagnosed with 
posttraumatic stress disorder (PTSD) in approximately 2000.

In July 2004, the Veteran was diagnosed with atrial fibrillation, 
Wolff-Parkinson-White syndrome (WPW), preexcited atrial 
fibrillation and antidromic reentrant tachycardia; and it was 
noted that the Veteran had a history of hypercholesterolemia, 
hypertension, hypothyroidism, cigarette use until 1983, GI 
disease, and macular degeneration.  There was no mention of PTSD.

In October 2004, the Veteran was admitted to the hospital with a 
diagnosis of pericardial effusion with hemopericardium.  A 
coronary artery bypass surgery with repair of the aortic 
dissection of the ascending aorta was performed; as were drainage 
of hemopericardium with pericardial symphysis and left and right 
heart catheterizations.  Following the procedures, the Veteran 
began bleeding and subsequently passed away. 

In March 2005, the Veteran's private doctor, Dr. Ismail, wrote a 
letter in which he suggested that the Veteran's hypertensive 
heart disease, atherosclerosis, and dissection of aorta were all 
precipitated by stress in addition to other disorders such as 
hyperlipidemia and hypothyroidism; and he asserted that the 
cardiac arrhythmias were also worsened by stress, although noting 
that WPW was a hereditary disorder.  Dr. Ismail concluded by 
opining that the Veteran's PTSD had worsened his underlying 
problems, leading to a heightened morbidity rate.  

There is no allegation that the Veteran's death was directly 
caused by his time in service; rather, the appellant argues that 
Dr. Ismail's letter shows that the Veteran's time in service and 
the stress it caused was of such significance that it should be 
considered a contributing cause of the Veteran's death.

For VA purposes, a contributory cause of death is inherently one 
not related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

VA also acknowledges there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.

In this case, the Veteran was diagnosed to have PTSD; but, 
while Dr. Ismail suggested that the Veteran's PTSD heightened 
his morbidity rate, it was unclear from the evidence of 
record whether the Veteran's PTSD should be considered a 
contributory cause of his death for VA purposes (as 
contributory cause of death is defined above).

The Board therefore sought out an expert medical opinion on 
the subject.  In September 2009, a cardiologist at VA 
reviewed the Veteran's claims file, noting the evidence as it 
was spelled out above, including the theory advanced by Dr. 
Ismail.  The cardiologist also noted the consultation letter 
and operative records related to the Veteran's ascending 
aortic aneurysm, noting that the surgery was delayed by hours 
due to the Veteran's elevated bleeding times (as the Veteran 
was on Coumadin for his atrial fibrillation), that the 
Veteran had a pericardiocentesis drain and a CATH (showed 
modest coronary disease; e.g. 50-60 percent stenosis).  The 
cardiologist indicated that due to his persistent drainage, 
the Veteran was taken to the operating room where a 15-20 
percent operative mortality was quoted to his family.  
Unfortunately, the Veteran's bleeding was unable to be 
controlled and the Veteran passed away.  

The cardiologist noted that the Veteran's service treatment 
records were negative for hypertension or heart disease 
during active duty or within a year of active duty, and 
hypertension was only diagnosed around 2001.

Having reviewed the aforementioned evidence, the cardiologist 
concluded that the Veteran's mental condition could not be 
considered to be a contributory cause of his death.  The 
cardiologist explained that the Veteran had an ascending 
aortic dissection, which in and of itself has a very high 
mortality rate during surgery and early post-operative 
period; and he was also anticoagulated due to his atrial 
fibrillation, which in turn added significant morbidity to 
the already very high level of morbidity associated with the 
surgical procedure that was performed.  Additionally, the 
cardiologist noted that there was no evidence on any of the 
treatment records that would suggest frequent visits or 
admissions to health care facilities due to hypertension or 
any association between epidodes of anxiety/PTSD and 
hypertension prompting admissions and aggressive blood 
pressure management from which it could be reasoned that the 
Veteran's mental condition was making it difficult to control 
his blood pressure.
        
While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the opinion submitted by Dr. Ismail suggested 
that the Veteran's PTSD worsened his underlying problems that 
in turn led to a higher morbidity rate.  However, he stopped 
short of saying that PTSD actually caused or even was a 
contributing cause of the Veteran's death as defined in the 
regulations; and he did not explain the mechanism by which 
PTSD contributed substantially or materially to cause the 
Veteran's death; how it combined to cause death; or how it 
aided or lent assistance to the production of death.  As 
such, the Board sought additional medical clarification.  

However, after reviewing the evidence, including Dr. Ismail's 
letter, a cardiologist found that the medical evidence showed 
that the Veteran died as a result of a high risk surgical 
procedure, the risk of which was further magnified by the 
fact that the Veteran was taking blood thinning medication at 
the time.  The cardiologist considered Dr. Ismail's 
contention, but then provided a more logical scenario for 
what actually caused the Veteran's death, and he then 
explained why the medical evidence did not suggest that 
service induced stress was a contributing cause of the 
Veteran's death under VA regulations.

While the appellant believes that the Veteran's death was 
inherently the result of his time in service, she is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, her opinion is insufficient to provide 
the requisite nexus in this case.

As noted, in an effort to assist her, VA obtained an expert 
medical opinion from a cardiologist; but his conclusion was 
that based on the facts of the Veteran's case the criteria 
for service connection for the cause of the Veteran's death 
simply were not met.

As this opinion directly addressed the only other medical 
opinion of record and credibly refuted its implications, the 
Board concludes that the weight of the medical evidence is 
against the appellant's claim; and her claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in 
January 2005, which informed the appellant of all the 
elements required by the Pelegrini II Court as stated above.  
Further, because service connection was not in effect for any 
condition, any failure to notify the appellant of this 
situation was harmless error.  In addition, given the denial 
of the claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Private and VA treatment records have been obtained, as has 
the Veteran's death certificate.  Additionally, the appellant 
testified at a hearing before the Board.  Furthermore, to 
assist the appellant in substantiating her claim, VA obtained 
an expert medical opinion.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


